DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1, 18 and 26-29 have been amended.
Claims 9-17 were previously canceled.
Claims 1-8 and 18-29 are pending and rejected.


Response to Arguments
Claim Objections
Applicant's amendments, filed 8/2/2021, render the claim objections to claims 27-29 moot.  As such, the claim objections have been withdrawn.

35 USC 101 rejection
 Applicant's arguments with respect to the rejection of claims 1-8 and 18-29 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely manage the process for identifying business leads, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’
	 Examiner reiterates that although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to store, receive and transmit data).  Although the claimed invention may allow for a more efficient transfer of data, efficiently transferring data does not itself impart any functional change to computer itself, nor any improvement to another technology or technical field.  Further clarification with regards to the storing of current leads, monitoring of new events, calculation of changes, and utilization of implicit/explicit/cached leads may assist with the analysis of these claims.
Furthermore, Examiner notes that claim 18 and its dependents contain no structure to perform the recited functions.
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

35 USC 103 Rejection
Applicant’s arguments with respect to the rejection of claims 1-8 and 18-29 under 35 USC 103 have been considered but are not fully persuasive, in view of the accompanying amendments. 
Applicant’s amended claims 1, 18 and 26 now requires “obtain one or more leads by way of lead enrichment, wherein the lead enrichment is processed by one or more programs using one or more application programming interfaces (APIs) from one or more external services;”.  This added language had not been previously recited and changes the scope of the claimed invention. 
Additionally, Applicant asserts the cited reference of Duggal fails to disclose “calculate[ing] effect of changes being caused by new events.” Examiner disagrees with such an assessment. As noted by Applicant, Examiner has cited para [0029] and [0030] of the Duggal reference to disclose these features.  In para [0030], Duggal specifically discloses scoring of lead based on activities in which the lead participated. Duggal goes on to provide an example of a lead which has participated in certain activities (including clicking a link) and Duggal assigns a point value for each activity in order to adjust the score. Thus, Duggal has identified a new event in which a lead has participated, assigned an effective change in point/scoring value based on the new event, and recalculated the lead score accordingly. 
Furthermore, although Gharacharloo and independent claim 1 may store a variety of data within the cache, both systems/processes function to reduce the need to repeatedly query the same database through the use of cached data. Therefore, for the purposes of this analysis, the independent claim remains patently indistinguishable from the cited references.
The claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 18-29 are rejected under 35 USC § 101.

Claims 1-8 and 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
detect an event in a webpage or an application;
obtain one or more leads by way of lead enrichment;
store in cache one or more leads to calculate effect of changes being caused by new events reducing the need to query a database and improving execution when adjusting a lead score;
access implicit lead scoring rules, explicit lead scoring rules, the one or more cached current leads, or any combination thereof to adjust the lead score, when the event is detected,
adjust the lead score by comparing the event with implicit lead scoring rules, explicit lead scoring rules, the one or more cached leads, or any combination thereof, improving execution of lead score adjustment; and
assign a lead to a category or classification by using the adjusted lead score for purposes of identifying a positive or negative lead.
These steps, as a whole, set forth the process for identifying business leads, which is an abstract idea because it is a method of organizing human activity. Identifying business leads is considered to be a method of organizing human activity because it is advertising, marketing or sales activity or behavior. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a website and a database. These generally link the abstract idea to a particular technological environment (i.e. computers and the Internet) (see MPEP 2106.05(h)); and are merely being used as tools to perform the abstract idea (i.e. a generic computer components) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2-8 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for identifying sales leads. Thus, each of claims 2-8 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claims 18 (method) and 26 (system), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 18 and 26 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (medium). As such, claims 18 and 26 are rejected for at least similar rationale as discussed above.  Similarly, dependent claims 19-25 and 27-29 are also rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (U.S. Pre-Grant Publication No. 2016/0217476) (“Duggal”), in view of DiPietro et al. (U.S. Pre-Grant Publication No. 2015/0154617) (“DiPietro”) and Gharachorloo et al. (U.S. Patent No. 7,467,131) (“Gharachorloo”).

Regarding claims 1, 18 and 26, Duggal teaches a computer program embodied on a non-transitory computer-readable medium (and related method and system), the computer program configured to cause at least one processor to:
detect an event in a webpage or an application (Fig. 4-6; para [0030]-[0038]);
calculate effect of changes being caused by new events (Fig. 2; para [0029]-[0030]);
access implicit lead scoring rules, explicit lead scoring rules, the one or more cached current leads, or any combination thereof to adjust the lead score, when the event is detected, wherein the implicit lead scoring rules being written into an application code is executed by the application server, queue server, or both, the one or more cached current leads is executed by the application server, queue server, or both, the explicit lead scoring rules being stored in the database is executed by the application server, queue server, or both (Fig. 5, 6; para [0031]-[0038]));
adjust the lead score by comparing the event with the implicit lead scoring rules, the explicit lead scoring rules, or any combination thereof (Fig. 5, 6; para [0031]-[0038]); and
assign a lead to a category or classification by using the adjusted lead score for purposes of identifying a positive or negative lead (Fig. 6; para [0038]).

Although Duggal relates to the creation and refining of lead scoring rules, Duggal does not specifically incorporate obtain one or more leads by way of lead enrichment, wherein the lead enrichment is processed by one or more programs using one or more application programming interfaces (APIs) from one or more external services.
In a similar field of endeavor, where leads are being generated and ranked, DiPietro teaches obtain one or more leads by way of lead enrichment, wherein the lead enrichment is processed by one or more programs using one or more application programming interfaces (APIs) from one or more external services (Fig. 1, 4A, 4B; para [0020], [0040])).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by DiPietro in the medium of Duggal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for determining, ranking, classifying, and delivering leads based on Web site interactions (See DiPietro: para [0005]).

Although Duggal relates to the creation and refining of lead scoring rules, Duggal does not incorporate store in cache the one or more leads reducing the need to query a database and improving execution when adjusting a lead score.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Gharachorloo in the medium of Duggal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method benefitting from caching commonly searched information to reduce the cost of servicing multiple search queries requesting the same information (See Gharachorloo: col 1, ln 32-34).

Regarding claims 2 and 19, Duggal, DiPietro and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the event comprises one or more user initiated activities that impact the lead score (Fig. 4; para [0030]).

Regarding claims 3 and 20, Duggal, DiPietro and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the explicit lead scoring rules comprise of one or more rules defined by one or more users (Fig. 4-6; [0031], [0037], [0051]-[0052]).

Regarding claims 4 and 21, Duggal, DiPietro and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the implicit lead scoring rules comprise of one or more predefined rules not accessible by one or more users for modification (Fig. 4; [0030], [0051]-[0052]).

Regarding claims 5, 22 and 27, Duggal, DiPietro and Gharachorloo teach the above computer program, method and system of claims 1, 18 and 26.  Duggal also teaches wherein the computer program is further configured to cause the at least one processor to filter negative leads from the purview of one or more users (para [0051], [0058]).

Regarding claims 6, 23 and 28, Duggal, DiPietro and Gharachorloo teach the above computer program, method and system of claims 1, 18 and 26.  Duggal also teaches wherein the computer program is further configured to cause the at least one process to display a customized view of the positive lead based on the assigned lead (para [0051], [0058]).

Regarding claims 7 and 24, Duggal, DiPietro and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the computer program is further configured to classify one or more leads as a hot lead, a cold lead, or a warm lead, increasing probability of converting the one or more leads (para [0003], [0027], [0038]).

Regarding claims 8 and 25, Duggal, DiPietro and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the computer program is further configured to classify one or more contacts within the lead as active contacts, inactive contacts, or slipping away contacts (para [0003], [0027], [0038]).

Regarding claim 29, Duggal, DiPietro and Gharachorloo teach the above system of claim 26.  Duggal also teaches wherein the computer program is further configured to classify one or more leads as a hot lead, a cold lead, or a warm lead, increasing probability of converting the one or more leads or classify one or more contacts within the lead as active contacts, inactive contacts, or slipping away contacts (para [0003], [0027], [0038]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684